MEMORANDUM OPINION
                                            No. 04-12-00199-CV

                                      IN RE Yvonne LEIJA, Relator

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 18, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 2, 2012, relator filed a petition for writ of mandamus. The court has considered

relator’s petition for writ of mandamus and is of the opinion that relator is not entitled to the

relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a).


                                                             PER CURIAM




1
 This proceeding arises out of Cause No. 2011-EM5-02019, styled In the Interest of T.G.R., a child, pending in the
45th Judicial District Court, Bexar County, Texas, the Honorable Barbara Hanson Nellermoe presiding. However,
the order complained of was signed by the Honorable Solomon Casseb, III, presiding judge of the 288th Judicial
District Court, Bexar County, Texas.